PER CURIAM:
Angela Ayres appeals the district court’s orders denying relief on her civil complaint and her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ayres v. Jackson, No. 1:06-cv-00340-CCB (D.Md. July 21, 2006). We deny the parties’ motions to amend the caption. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.